Exhibit 10.1

 

EMPLOYMENT AND CHANGE IN CONTROL AGREEMENT


 

This EMPLOYMENT AND CHANGE IN CONTROL AGREEMENT (“Agreement”), between Lithia
Motors, Inc., an Oregon corporation (“Employer”), and [________] (“Executive”),
is dated as of February 4, 2016.

 

Employer and Executive agree as follows:

 

1.     Terms of Employment. The employment of Executive by Employer, or by
Employer’s wholly owned subsidiary, is “at will” and Executive’s employment may
be terminated at any time for any lawful reason or for no reason at all.

 

2.     Termination Related to Change in Control.

 

(a)     Definitions.

 

i.     “Cause” for termination of employment means any one or more of the
following: (A) willful misfeasance, gross negligence, or conduct involving
dishonesty in the performance of Executive’s duties, as determined by the board
of directors of Employer (the “Board”); (B) conviction of a crime in connection
with Executive’s duties, or of any felony; (C) conduct significantly harmful to
Employer, as reasonably determined by the Board, including but not limited to
intentional violation of law or of any significant policy or procedure of
Employer; (D) refusal or failure to act in accordance with a stipulation,
requirement, or directive of the Board (provided such directive is lawful); or
(E) failure to faithfully or diligently perform any of the duties of Executive’s
employment which are specified in this Agreement, articulated by the Board, or
are usual and customary duties of Executive’s employment, if Executive has not
corrected the problem or formulated a plan for its correction with the Board (if
such failure is not susceptible to immediate correction) within 30 days after
notice to Executive.

 

ii.     A “Change in Control” occurs on the date: (A) Employer merges or
consolidates with another entity and as a result less than 50% of the combined
voting power of the resulting entity immediately after the merger or
consolidation is held by persons who were the holders of Employer’s voting
securities immediately before the merger or consolidation; (B) any person,
entity, or group of persons or entities, other than through merger or
consolidation, acquires 50% or more of the total fair market value or total
voting power of Employer’s outstanding stock (excluding such a change through
the transfer of Employer’s outstanding stock or interests in Lithia Holding
Company, LLC to the Sidney B. DeBoer Trust or the election of Bryan DeBoer or
the Sidney B. DeBoer Family Trust as the manager of Lithia Holding Company,
L.L.C.) or acquires substantially all of Employer’s assets; (C) any one person,
or more than one person acting as a group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of Employer possessing 50% or more of the total
voting power of the stock of Employer (excluding such a change through the
transfer of Employer’s outstanding stock or interests in Lithia Holding Company,
LLC to the Sidney B. DeBoer Trust or the election of the Sidney B. DeBoer Family
Trust as the manager of Lithia Holding Company, L.L.C.); or (D) a majority of
the members of the Board are removed from office by a vote of Employer’s
shareholders over the recommendation of the Board or replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election.

 

iii.     “Change in Control Benefits” means the Accelerated Change in Control
Benefits, the Cash Change in Control Benefits and the Continuing Change in
Control benefits, defined as follows:

 

A.     “Accelerated Change in Control Benefits” means (1) the portion of any
outstanding Executive equity award (excluding any portion of the equity award
forfeited previously in accordance with its terms) that is not vested as of the
date Executive’s employment with Employer terminates (the “Separation Date”),
which, for awards subject to performance criteria and for which the relevant
performance period has not ended as of the Separation Date, will be (a) for
awards based on performance over a single one-year period, the average
percentage of similar awards earned (based on performance) in the three
immediately preceding annual performance periods and (b) for all other awards,
at the “target level,” if specified in the award, or at the highest possible
award level if no target level is specified, and (2) the portion of all
discretionary contributions made by Employer for Executive’s account under any
retirement plan, including Employer’s Non-Qualified Deferred Compensation and
Long-Term Incentive Plan (the “LTIP”), that is not vested as of the Separation
Date;

 

 
 

--------------------------------------------------------------------------------

 

 

 

B.     “Cash Change in Control Benefits” means (1) 24 months of base salary,
based on Executive’s base salary immediately before the Change in Control (the
“Base Salary Portion”) and (2) Executive’s estimated annual cash bonus amount
multiplied by two (the “Cash Bonus Portion”), which estimated annual cash bonus
amount shall be calculated as specified on Schedule A; and

 

C.     “Continuing Change in Control Benefits” means (1) continuing long-term
care insurance premiums for 24 months after the Separation Date, and (2)
continuing health insurance benefits until the earlier of (a) 24 months after
the Separation Date, (b) the full COBRA period required by law, or (c) when
Executive becomes eligible for employer-sponsored health insurance from a
subsequent employer.

 

iv.     “Good Reason” for Executive’s resignation means (A) any one or more of
the following occurs without Executive’s consent: (1) a material diminution of
Executive’s base compensation (unless consistent with an across the board pay
reduction for all senior management and not in excess of 20%); (2) a material
change in the geographic location at which Executive must perform services for
Employer; (3) a material diminution in Executive’s authority, duties or
responsibilities, or (4) any action or inaction by Employer that constitutes a
material breach of this Agreement; (B) Executive provides notice to Employer of
the existence of the condition within 90 days of the initial existence of the
condition; (C) Employer has 30 days following receipt of such notice to remedy
the condition and fails to do so; and (D) Executive resigns within twelve months
of such event occurring. For purposes of clause (A)(3) of the previous sentence,
whether a material diminution in Executive’s authority has occurred shall be
determined in part by comparing the authority and positions of the persons to
whom Executive directly reports immediately prior to the Change in Control or
announcement of the Change in Control with the authority and positions of the
persons to whom Executive directly reports immediately after the claimed
diminution in Executive’s authority. For example, if Executive was the CEO of
Employer before Employer was acquired by a competing business, a material
diminution in Executive’s authority would include, but not be limited to,
Executive not serving as the CEO of the consolidated competing business after
its acquisition of Employer.

 

(b)     Payment of Change in Control Benefits.

 

(i)     Payment. If, during the one-year period following a Change in Control,
Employer terminates Executive’s employment without Cause or Executive terminates
his employment for Good Reason, Employer shall, except as otherwise provided in
this Agreement, pay Executive the Cash Change in Control Benefits and the
Continuing Change in Control Benefits, and the Accelerated Change in Control
Benefits shall vest and be settled, on the schedule specified in Section
2(b)(iv). A sample calculation of Change in Control Benefits is attached for
illustrative purposes as Schedule B.

 

(ii)     Release Effective Date. Employer shall not be obligated to pay
Executive the Cash Change in Control Benefits, and the Accelerated Change in
Control Benefits shall not vest or be settled, unless and until (A) Executive
has executed and delivered to Employer the Separation Agreement in substantially
the form attached hereto as Exhibit A (the “Separation Agreement”), (B) the
Separation Agreement is effective and enforceable and (C) the revocation period
specified in the Separation Agreement has expired without Executive having
revoked the Separation Agreement (the first date that all of the conditions set
forth in (A), (B) and (C) are satisfied, the “Release Effective Date”). If the
conditions specified in the previous sentence are not satisfied on or prior to
the date that is 60 days after the Separation Date, Executive shall forfeit all
of the Change in Control Benefits, including, for the avoidance of doubt, the
Continuing Change in Control Benefits, not paid or settled such date. Cash
Change in Control Benefits that otherwise would be paid before the Release
Effective Date pursuant to the schedule specified in Section 2(b)(iv) shall be
held and accumulated without interest and shall be paid on the next applicable
payment date specified in Section 2(b)(iv) that occurs after the Release
Effective Date.

 

 

 
2

--------------------------------------------------------------------------------

 

 

(iii)     Violation of Terms.

 

A.     If Executive violates any material term of this Agreement other than
Section 5(a)(ii) or any material term of the Separation Agreement other than
Section 9(b) of the Separation Agreement, then (1) Executive shall forfeit all
Cash Change in Control Benefits and Continuing Change in Control Benefits that
were not paid before the date the violation occurred and (2) Executive shall
forfeit all Accelerated Change in Control Benefits that were either not vested
or not settled before the date the violation occurred.

 

B.     If Executive violates Section 5(a)(ii) or Section 9(b) of the Separation
Agreement, then (1) Executive shall forfeit all of the Cash Bonus Portion of the
Cash Change in Control Benefits that was not been paid before the date the
violation occurs and (2) Executive shall forfeit any portion of any equity award
awarded to Executive on or after January 1, 2016 that, when granted, was subject
to performance criteria and that was not vested (including due to time-vesting
restrictions) on the Separation Date (a “Specified Accelerated Equity Award”)
that was not settled before the date the violation occurred. For the avoidance
of doubt, this Agreement is intended to be a “bonus restriction agreement” as
defined in Section 653.295(7)(a) of the Oregon Revised Statutes, and this
Agreement shall be interpreted in a manner so that the penalty imposed on
Executive for competition against Employer is limited to forfeiture of profit
sharing or other bonus compensation that has not yet been paid to Executive. An
example of the bonus forfeiture for violating Section 5(a)(ii) or Section 9(b)
of the Separation Agreement is attached for illustrative purposes as Schedule
C. 

 

(iv)     Schedule for Payments, Vesting and Settlement of Change in Control
Benefits. Except as otherwise provided in this Agreement:

 

A.     Beginning on Employer’s first payroll date in the calendar month
following the calendar month in which Executive’s employment with Employer is
terminated: (1) Employer shall pay Executive the Continuing Change in Control
Benefits in accordance with Employer’s standard procedures for making such
payments; and (2) Employer shall pay Executive the Base Salary Portion of the
Cash Change in Control Benefits in installments over 24 months (and without
interest) in accordance with Employer’s standard payroll procedures.

 

B.     Employer shall pay Executive one quarter of the Cash Bonus Portion of the
Cash Change in Control Benefits on each of the dates that are six, twelve,
eighteen and twenty-four months after the Separation Date.

 

C.     The Accelerated Change in Control Benefits shall vest immediately on the
Release Effective Date, and the Accelerated Change in Control Benefits that are
Restricted Stock Units shall be settled promptly after vesting, provided that,
notwithstanding the foregoing and anything to the contrary in any other
agreement between Employer and Executive, each Specified Accelerated Equity
Award shall be settled in equal quarterly installments over 24 months beginning
on the Release Effective Date.

 

 

 
3

--------------------------------------------------------------------------------

 

 

3.     “Excess Parachute Payment” Restrictions; Limitation on Change in Control
Benefits. If any benefit payable by Employer to Executive, including without
limitation the Change in Control Benefits payable under this Agreement, either
alone or together with other payments or compensation benefits to which
Executive is entitled to receive from Employer, would constitute an “excess
parachute payment” as defined in Section 280G of the Internal Revenue Code of
1986 (the “Code”), those benefits shall be reduced to the largest amount that
will result in no portion of the benefits being subject to the excise tax
imposed by Section 4999 of the Code. Any reductions to the Change in Control
Benefits under this Section 3 shall be made in a manner consistent with the
requirements of Section 409A of the Code, including any Internal Revenue Service
guidance describing the application of Section 409A to Section 280G reductions
issued after the date of this Agreement. Unless otherwise provided or allowed by
such guidance, (1) any reductions shall be determined in the sole discretion of
Employer, (2) the parties hereto contemplate that in exercising such discretion
Employer will attempt to maximize Executive’s after-tax economic position, but
in no event shall Employer be liable for failure to do so and (3) where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis.

 

4.     409A. Notwithstanding any provision of this Agreement to the contrary:

 

(a)     Specified employee. If, at the time of Executive’s “separation of
service” with Employer, he or she is a “specified employee” as such terms are
defined in Section 409A of the Internal Revenue Code and regulations promulgated
thereunder, and one or more of the payments or benefits received or to be
received by Executive pursuant to this Agreement would constitute “deferred
compensation” subject to Section 409A, no such payment or benefit will be
provided under this Agreement until the earlier of: (i) the date that is six
months following the Separation Date, or (ii) the date of Executive’s death
(such earlier date, the “Delayed Payment Date”), unless the payment or
distribution is exempt from the application of Section 409A. Amounts that
otherwise would be paid before the Delayed Payment Date shall be held and
accumulated without interest and shall be paid on the Employer’s first regular
payroll date following the Delayed Payment Date.

 

(b)     Separation from Service. To the extent that any payment or benefit
provided for in this Agreement constitutes a “deferral of compensation” within
the meaning of Section 409A of the Code, if such payment or benefit is payable
upon Executive’s termination of employment, that payment or benefit shall be
payable only upon Executive’s “separation from service” within the meaning of
Section 409A(a)(2)(A)(i) of the Code.

 

(c)     Release Effective Date. To the extent that any payment or benefit
provided for in this Agreement constitutes a “deferral of compensation” within
the meaning of Section 409A of the Code, if the period from (y) the date of
Executive’s Separation of Service to (z) the date on which Executive’s
revocation rights would expire if Executive were to deliver the Separation
Agreement to Employer on the 60th day following the Separation Date, begins in
one calendar year and ends in the following calendar year:

 

(i)     Employer shall not pay Executive any Cash Change in Control Benefits,
and the Accelerated Change in Control Benefits shall not vest or be settled,
prior to Employer’s first payroll date of the calendar year following the year
of the Separation Date, but in no event more than 90 days after the Separation
Date, and

 

(ii)     Employer shall hold and accumulate the Cash Change in Control Benefits
to which Section 4(c)(i) applies, without interest, and shall pay the Cash
Change in Control Benefits, and the Accelerated Change in Control Benefits shall
vest, on Employer’s first payroll date on the calendar year following the year
of the Separation Date.

 

(d)     Separate Payment. Each payment of any of the Change in Control Benefits
is hereby designated as a separate payment, rather than a part of a larger
single payment or one of a series of payments.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(e)     Administration. The parties intend that this Agreement, to the extent
possible, will be administered in accordance with Section 409A of the Code and
will interpreted in a manner so that all payments hereunder do not constitute a
deferral of compensation or, if so, will constitute a deferral for which the
payment and other terms are compliant with Section 409A of the Code. Employer
may, without Executive’s prior consent, amend this Agreement, adopt policies and
procedures, or take other actions (including amendments, policies, procedures
and actions with retroactive effect) that Employer determines are necessary or
appropriate to (i) exempt any payment or benefit under this Agreement from the
application of Section 409A, or (ii) cause any payment or benefit to comply with
the requirements of Section 409A.

 

5.     Restrictive Covenants

 

(a)     The restrictive covenants set forth in this Section 5(a) shall apply to
Executive only if Executive receives any Change in Control Benefits under this
Agreement.

 

(i)     Non-Solicitation of Lithia Employees. Except as may be consented to in
writing by Employer, during the 24-month period following the Separation Date,
Executive will not, directly or indirectly, employ or offer employment to, or
assist or be affiliated with any other person in employing, any persons employed
by Employer or any of its subsidiaries in a Director or higher position on or
after the date hereof (“Managers”), and will not, either directly or indirectly,
solicit, induce, recruit or encourage any Managers to leave their employment,
attempt to solicit, induce, recruit or encourage any Managers to leave their
employment, or cause or encourage any person to directly or indirectly solicit,
induce, recruit or encourage Managers to leave their employment, either for him
or herself or for any other person or entity, unless such person has not been
employed by Employer or any of its subsidiaries for at least six months.

 

For purposes of this paragraph, the terms “solicit, induce, recruit and
encourage” means, direct and indirect communications of any kind and nature,
directed specifically to an individual for the purpose of causing the person to
leave their employment with Employer, but does not include general advertisement
or notice of job opportunities within an industry. For purposes of this
Agreement, the term “affiliated with” includes Executive’s ownership of 3% or
more of the equity of any person, lending money to any person, or serving as an
executive officer, director, manager or consultant to any person.

 

(ii)     Noncompetition. Executive will not be “affiliated with” (as that term
is defined in Section 5(a)(i) above) any Competitor (as defined below) for 24
months following the Separation Date. A “Competitor” means any dealership group
listed as one of the top 100 dealership groups based in the U.S., ranked
according to unit sales of new vehicles, determined according to the “Top 150
Dealership Groups” report (or any successor report, the “Automotive News
Report”) most recently published by Automotive News at the time of Executive’s
separation of service; provided, that if the most recently published Automotive
News Report is unavailable, indeterminable or was published more than eighteen
months before Executive’s separation from service, a “Competitor” means (A) any
automotive dealership or group of affiliated automotive dealerships with
$250,000,000 or more in annual revenues for each of its prior two fiscal years
and that has operations in the U.S. (each a “Competing Automotive Group”) and
(B) any person or business whose focus is buying, conglomerating or otherwise
acquiring any Competing Automotive Group.

 

(iii)     No Disparagement. Executive shall not take any action or make any
statement that disparages Employer, its operation, business, or reputation, or
any of its officers or directors, or their reputation, and shall not encourage
or induce any third parties to disparage such persons (“Disparaging Acts”) for
three years following the Separation Date. “Disparaging Acts” means any
statement, communication or publication, oral or written, regardless of whether
such statement, communication or publication is true, made about such persons or
their reputation, that is vilifying and/or derogatory in nature and that
reasonably would be expected to result in a negative perception of such person,
or that otherwise may have a material adverse effect on such person or their
reputation.

 

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     The restrictive covenants set forth in this Section 5(b) shall apply to
Executive regardless of whether Executive receives any Change in Control
Benefits.

 

(i)     Disclosure of Confidential Information. During Executive’s employment
with Employer, Executive will have access to and become familiar with certain
proprietary and confidential information of Employer and its subsidiaries not
known to the public generally, or by its actual or potential competitors
(“Confidential Information”). Executive acknowledges that such information
constitutes valuable, special, and unique assets of Employer’s business, even
though such information may not be of a technical nature and may not be
protected under trade secret or related laws.

 

“Confidential Information” means any Employer proprietary information, technical
data, trade secrets or know-how, including, but not limited to research,
strategic and marketing plans, product plans, products, services, markets,
processes, policies, financial or other business information disclosed to, or
discovered by, Executive either directly or indirectly, during Executive’s
employment with Employer. Executive further understand that Confidential
Information does not include any of the foregoing items which has become
publicly known and made generally available through no wrongful act or omission
of his/her or of others who were under confidentiality obligations as to the
item or items involved or improvements or new versions thereof.

 

Executive will not, without the prior written approval from an authorized
officer of Employer, directly or indirectly (i) reveal, report, publish,
disclose or transfer any Confidential Information, other than information that
constitutes “trade secrets” under applicable state law (“Company Trade
Secrets”), to any person, firm, corporation or entity, or (ii) use any
Confidential Information for any purpose or for the benefit of any person, firm,
corporation or entity. Further, for so long as such information remains Company
Trade Secrets under applicable state laws, Executive shall not, without the
prior written approval from an authorized officer of Employer, directly or
indirectly (i) reveal, report, publish, disclose or transfer any information
that constitutes Company Trade Secrets to any person, firm, corporation or
entity, or (ii) use any of the Company Trade Secrets for any purpose or for the
benefit of any person, firm, corporation or entity.

 

(ii)     Creative Work. Executive agrees that all creative work and work
product, including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by Executive
during employment with Employer, regardless of when or where such work or work
product was produced, constitutes work made for hire, all rights of which are
owned by Employer. Executive hereby assigns to Employer all rights, title, and
interest, whether by way of copyrights, trade secret, trademark, patent, or
otherwise, in all such work or work product, regardless of whether the same is
subject to protection by patent, trademark, or copyright laws.

 

(iii)     Return of Property. If and when Executive ceases for any reason to be
employed by Employer, Executive must return to Employer all keys, pass cards,
identification cards and any other property of Employer. At the same time,
Executive also must return to Employer all originals and copies (whether in hard
copy, electronic or other form) of any documents, drawings, notes, memoranda,
designs, devices, diskettes, tapes, manuals, and specifications which constitute
proprietary information or material of Employer. The obligations in this
paragraph include the return of documents and other materials that may be in
Executive’s desk at work, Executive’s car or place of residence, or in any other
location under Executive’s control.

 

(c)     Injunctive Relief. Executive acknowledges that it may be impossible to
measure in money the damages that will accrue to Employer if Executive fails to
observe the covenants in this Section 5 (the “Restrictive Covenants”);
therefore, in addition to any action at law for damages, the Restrictive
Covenants may be enforced by an injunction to prohibit the restricted activity
or as allowed by law. Executive hereby waives the claim or defense that an
adequate remedy at law is available to Employer. Nothing set forth herein shall
prohibit Employer from pursuing all remedies available to it.

 

 

 
6

--------------------------------------------------------------------------------

 

 

(d)     Reasonableness. The parties agree that this Agreement in its entirety,
and in particular the Restrictive Covenants, is reasonable both as to time and
as to area. The parties additionally agree (i) that the Restrictive Covenants
are necessary for the protection of Employer’s business and goodwill; (ii) that
the Restrictive Covenants are not any greater than are reasonably necessary to
secure Employer’s business and goodwill; and (iii) that the degree of injury to
the public due to the loss of the service and skill of Executive or the
restrictions placed upon Executive’s opportunity to make a living with
Executive’s skills upon enforcement of said restraints, does not and will not
warrant non-enforcement of said restraints. The parties agree that if any
portion of the Restrictive Covenants is adjudged unreasonably broad, then the
parties authorize said court or arbitrator to narrow same so as to make it
reasonable, given all relevant circumstances, and to enforce the same.

 

(e)     Survival. This Section 5 shall survive the termination of this
Agreement.

 

6.     Dispute Resolution. If a dispute arises pursuant to this Agreement, the
parties agree to resolve the disputes through binding arbitration as set forth
below. The parties confirm that by agreeing to this alternate dispute resolution
process, they intend to give up their right to have any dispute decided in court
by a judge or jury.

 

Any and all disputes, claims, or controversies between the parties (“parties”
specifically including, but not being limited to, any assignee of a party)
arising out of or relating to this Agreement that are not otherwise resolved by
their mutual agreement shall be submitted to final and binding arbitration
before JAMS, or its successor, at JAMS’ office in Medford, Oregon (or, if none,
at JAMS’ office in the United States which is closest to Medford, Oregon),
pursuant to the United States Arbitration Act, 9 U.S.C. Sec. 1, et seq. The
dispute shall be submitted to one Arbitrator, who shall have sole authority to
determine procedural questions, such as arbitrability, standing, and real party
in interest, as well as the merits of the claim.

 

Any party may commence the arbitration process by filing a written demand for
arbitration with JAMS at the designated office and concurrently sending a copy
to the other party or parties. The arbitration will be conducted in accordance
with the provisions of JAMS’ Comprehensive Arbitration Rules and Procedures in
effect when the demand is filed. The parties to the dispute, claim, or
controversy will cooperate with JAMS and each other in selecting an arbitrator
from JAMS’ panel of neutrals and in scheduling the arbitration proceedings. The
costs and fees of JAMS and of the arbitrator shall be borne equally by the
parties to the dispute, claim, or controversy. The provisions of this paragraph
are specifically enforceable by any court with subject matter jurisdiction
sitting in Jackson County, Oregon. The prevailing party or parties shall be
entitled to an award of its reasonable attorney fees and costs through every
stage of the proceeding and in obtaining and enforcing any judgment. The
arbitrator shall have sole discretion to determine which is the prevailing party
or parties and the amount of reasonable attorney fees and costs.

 

7.     Notices. Any notice to be delivered under this Agreement shall be given
in writing and delivered, personally or by certified mail, postage prepaid,
addressed to Employer or to Executive at their last known addresses.

 

8.     Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Oregon.

 

 

 
7

--------------------------------------------------------------------------------

 

 

9.     Waiver/Amendment. Except as provided in Section 4(e), this Agreement may
not be amended, released, discharged, abandoned, changed, or modified in any
manner, except by an instrument in writing signed by each of the parties hereto.
The failure of any party hereto to enforce at any time any of the provisions of
this Agreement shall in no way be construed to be a waiver of any such
provision, nor in any way to affect the validity of this Agreement or any part
thereof or the right of any party thereafter to enforce each and every such
provision. No waiver or any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

 

10.     Severability. If any provision of this Agreement shall be held by a
court or arbitrator to be invalid or unenforceable, the remaining provisions
shall continue to be fully effective. If any part of this Agreement is held to
be unenforceable as written, it shall be enforced to the maximum extent allowed
by applicable law.

 

11.     Entire Agreement. This Agreement represents the entire employment
agreement between the parties regarding the subject matter hereof and together
with Employer’s employee handbook and Code of Business Conduct, governs the
terms of Executive’s employment. Where there is a conflict between this
Agreement and the employee handbook or code, the terms of this Agreement shall
govern. This Agreement supersedes any other prior oral or written employment
agreement between the parties on the subject matter hereof.

 

12.     Assignment. Executive shall not assign or transfer any of Executive’s
rights pursuant to this Agreement, wholly or partially, to any other person or
to delegate the performance of their duties under the terms of this Agreement.
Upon Executive’s death, Executive’s rights under this agreement shall inure to
Executive’s heirs, executors, administrators or assigns. The rights and
obligations of Employer under this Agreement shall inure to the benefit of and
be binding in each and every respect upon the direct and indirect successors and
assigns of Employer, regardless of the manner in which the successors or assigns
succeed to the interests or assets of Employer. This Agreement shall not be
terminated by the voluntary or involuntary dissolution of Employer, by any
merger, consolidation or acquisition where Employer is not the surviving
corporation, by any transfer of all or substantially all of Employer’s assets or
by any other change in Employer’s structure or the manner in which Employer’s
business or assets are held. Executive’s employment shall not be deemed
terminated upon the occurrence of one of the foregoing events. In the event of
any merger, consolidation or transfer of assets, this Agreement shall be binding
upon and shall inure to the benefit of the surviving corporation or the
corporation to which the assets are transferred.

 

13.     Survival. If any benefits provided to Executive under this Agreement are
still owed or claims under the Agreement are still pending, at the time of
termination of this Agreement, this Agreement shall continue in force with
respect to those obligations or claims, until such benefits are paid in full or
claims are resolved in full. The Restrictive Covenants and dispute resolution
provisions of this Agreement shall survive after termination of this Agreement,
and shall be enforceable regardless of any claim Executive may have against
Employer.

 

14.     Advice of Counsel. Executive acknowledges that, in executing this
Agreement, Executive has had the opportunity to seek the advice of independent
legal counsel, and has read and understood all of the terms and provisions of
this Agreement. This Agreement shall not be construed against any party be
reason of the drafting or preparation hereof.

 

[Remainder of this page left blank intentionally.]

 

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have signed this Agreement effective on the day
and year first above written.

 

EXECUTIVE:

 

______________________________________

 

 

LITHIA MOTORS, INC.

 

 

By: ___________________________________

 

Name:                                                                             

 

Title:                                                                               

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule A

 

Executive’s estimated annual cash bonus amount shall be calculated as (i) the
attainment level that Executive has been deemed to have achieved in the current
performance period, determined according to the following paragraph, multiplied
by (ii) Executive’s target cash bonus compensation for the year in which the
Change in Control occurred.

 

Executive will be deemed to have achieved in the current performance period an
attainment level equal to the average of the attainment levels that Executive
achieved in the prior four six-month performance periods. For example, if in the
last four six-month performance periods Executive’s attainment levels were 95%,
96%, 97% and 94%, Executive will be deemed to have achieved the 95.5% attainment
level in the current period. 

 

EXAMPLE 1:

 

Assumptions:

 

●

Base salary of $300,000.

 

●

Annual bonus target level is 100% of base salary.

 

●

Variable compensation criteria are set for the first half and second half of
each year.

 

●

Change in control is triggered in the first half of a year.

 

●

Attainment levels in the four prior six-month performance periods were 95%, 96%,
97% and 94% (average is 95.5%).

 

●

Payment is triggered in the first half of a year.

 

Result: Executive’s estimated annual cash bonus amount is $300,000 x 0.955 =
$286,500. The full amount payable in respect of the Cash Bonus Portion of the
Cash Change in Control Benefits is $300,000 x 0.955 x 2 = $573,000.

 

EXAMPLE 2:

 

Assumptions:

Same as above, except that the payment is triggered in the second half of a
year, after first half variable compensation was earned at the 94% level and
variable compensation of $141,000 has already been paid to Executive.
Accordingly, attainment levels in the four prior six-month performance periods
were 96%, 97%, 94% and 94% (average is 95.25%).

 

Result: Executive’s estimated annual cash bonus amount is $300,000 x 0.9525 =
$285,750. The full amount payable in respect of the Cash Bonus Portion of the
Cash Change in Control Benefits is $300,000 x 0.9525 x 2 =$571,500.

 

 

 


--------------------------------------------------------------------------------

 

 

Schedule B

 

The example below does not include a calculation of potential cutbacks to, or
reductions or forfeitures of, Change in Control Benefits or address the schedule
for making payments of Cash Change in Control Benefits or Continuing Change in
Control Benefits or accelerating the vesting or settlement of Accelerated Change
in Control Benefits.

 

Assumed salary and other compensation and perquisites at the time Executive’s
employment with Employer terminates:

 

 

1.

$200,000 base salary.

 

2.

Variable compensation potential for 100% of base salary, depending on first and
second half performance criteria under the Employer’s Variable Compensation
Plan. First half performance criteria was met at the 94% level and employee was
paid $94,000; performance levels in the three previous performance periods were
met at the following attainment levels: 95%, 96% and 97%.

 

3.

5,000 restricted stock units (RSUs) subject to performance and time-vesting.
Performance criteria not yet met. 3,000 RSUs earned after achieving minimum
performance criteria; 4,000 RSUs earned after achieving “target level”
performance.

 

4.

3,000 RSUs subject to time-vesting.

 

5.

10,000 RSUs subject to long-term performance vesting criteria (performance
criteria not yet met). No “target level” specified under the award.

 

6.

Unvested Employer contributions to Executive’s account under the LTIP of
$100,000.

 

If, during the earlier of the one-year period following a Change in Control,
Executive’s employment is terminated without Cause or Executive terminates his
employment for Good Reason, the Change in Control Benefits would be comprised
of: $400,000 (twice his base salary); $382,000 under the Variable Compensation
Plan; 17,000 vested RSUs; $100,000 in vested Employer contributions to
Executive’s account under the LTIP; and continuing health insurance benefits
until the earlier of (i) 24 months after the Separation Date, (ii) the full
COBRA period required by law or (iii) when Executive becomes eligible for
employer-sponsored health insurance from a subsequent employer.

 

 

 


--------------------------------------------------------------------------------

 

 

Schedule C

 

Example of Bonus Forfeiture upon Violation of Non-Competition Provisions

 

Assumed variable compensation and equity awards outstanding as of the Separation
Date are as follows.

 

 

1.

Variable compensation potential for 100% of base salary ($200,000), depending on
first and second half performance criteria under the Employer’s Variable
Compensation Plan. First half performance criteria was met at the 94% level and
employee was paid $94,000; performance levels in the three previous performance
periods were met at the following attainment levels: 95%, 96% and 97%.
Accordingly, Executive’s estimated annual cash bonus amount is $191,000, and the
Cash Bonus Portion of the Cash Change in Control Benefits is $382,000.

 

2.

5,000 restricted stock units (RSUs) subject to performance and time-vesting;
performance criteria were met and 4,000 RSUs were vested and settled prior to
the Separation Date but 1,000 RSUs remain subject to time-vesting over the nine
months after the Separation Date. The average percentage of similar awards
earned (based on performance) in the three immediately preceding annual
performance periods is 76%.

 

3.

3,000 RSUs subject to time-vesting only (no performance criteria).

 

4.

10,000 RSUs subject to long-term performance vesting criteria (performance
criteria not yet met). No “target level” specified under the award.

 

Item 1 is the Cash Bonus Portion of the Cash Change in Control Benefits and (b)
Item 2 and Item 4 are “Specified Accelerated Equity Awards.” The unvested
portions of these awards as of the Separation Date are subject to forfeiture
under the bonus restriction provisions of the Agreement until settled, in four
semi-annual payments in the case of Item 1 and in eight quarterly payments in
the case of Item 2 and Item 4. Item 3 is not a Specified Accelerated Equity
Award because it was not subject to performance criteria when granted and
therefore is not subject to forfeiture under the Agreement.

 

   

Bonus Amount Subject to Forfeiture / Months after Separation Date

     

3 months

   

6 months

   

9 months

   

12 months

   

15 months

   

18 months

   

21 months

   

24 months

 

Item 1

  $ 382,000     $ 382,000     $ 286,500     $ 286,500     $ 191,000     $
191,000     $ 95,500     $ 95,500  

Item 2 (RSUs)

    760       665       570       475       380       285       190       95  

Item 4 (RSUs)

    10,000       8,750       7,500       6,250       5,000       3,750      
2,500       1,250  

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

EMPLOYMENT SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

This is a confidential agreement (the “Separation Agreement”) between you,
Lithia Motors, Inc. and Lithia Support Services, Inc. (together with Lithia
Motors, Inc., “Employer,” and also referred to herein as “us,” “we” or “our”).
This Separation Agreement is dated for reference purposes _____________, 20___
(the “Delivery Date”), which is the date we delivered this Separation Agreement
to you for your consideration. This Separation Agreement is the “Separation
Agreement” described in Section 2(b)(ii)(A) of the Employment and Change in
Control Agreement between you and Employer dated ____________, 2015 (the “Change
in Control Agreement”). Any term capitalized but not defined in this Separation
Agreement has the meaning ascribed to it in the Change in Control Agreement.

 

1.     Termination of Employment. Your employment [terminates or was terminated]
on _______________, 20___ (the “Separation Date”).

 

2.     Payments. Subject to the terms and conditions in the Change in Control
Agreement, we will pay, or vest and settle, the Change in Control Benefits in
exchange for your agreeing to the release of claims and other terms in this
Separation Agreement.

 

3.     COBRA Continuation Coverage. Your normal employee participation in
Employer’s group health coverage will terminate on the Separation Date and
continuation of group health coverage thereafter will be made available to you
and your dependents pursuant to federal law (COBRA) and, except as provided
under Section 2 of the Change in Control Agreement, at your expense as provided
under COBRA.

 

4.     Termination of Benefits. Except as provided in Section 3 above, your
participation in all of our employee benefit plans and programs ended on the
Separation Date. Your rights under any of our pension benefit or other plans in
which you may have participated will be determined in accordance with the
written plan documents governing those plans.

 

5.     Full Payment. You acknowledge having received full payment of all
compensation of any kind (including wages, salary, vacation, sick leave,
commissions, bonuses and incentive compensation), other than the Change in
Control Benefits, that you earned as a result of your employment by us.

 

6.     No Further Compensation. Any and all agreements to pay you bonuses or
other incentive compensation are terminated. You understand and agree that you
have no right to receive any further payments for bonuses or other incentive
compensation from us. We owe you no further compensation or benefits of any
kind, except as described in Sections 2, 3 and 4 above and compensation that is
“deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended.

 

7.     Release of Claims.

 

(a)     You hereby release (i) Employer and its subsidiaries, affiliates, and
benefit plans, (ii) each of Employer’s past and present shareholders,
executives, directors, agents, employees, representatives, administrators,
fiduciaries and attorneys, and (iii) the predecessors, successors, transferees
and assigns of each of the persons and entities described in this sentence, from
any and all claims of any kind, known or unknown, that arose on or before the
date you signed this Separation Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     The claims you are releasing include, without limitation, claims of
wrongful termination, claims of constructive discharge, claims arising out of
employment agreements, representations or policies related to your employment,
claims arising under federal, state or local laws or ordinances prohibiting
discrimination or harassment or requiring accommodation on the basis of age,
race, color, national origin, religion, sex, disability, marital status, sexual
orientation or any other status, claims of failure to accommodate a disability
or religious practice, claims for violation of public policy, claims of
retaliation, claims of failure to assist you in applying for future position
openings, claims of failure to hire you for future position openings, claims for
wages or compensation of any kind (including overtime claims), claims of
tortious interference with contract or expectancy, claims of fraud or negligent
misrepresentation, claims of breach of privacy, defamation claims, claims of
intentional or negligent infliction of emotional distress, claims of unfair
labor practices, claims arising out of any claimed right to stock or stock
options, claims for attorneys’ fees or costs, and any other claims that are
based on any legal obligations that arise out of or are related to your
employment relationship with us.

 

(c)     You release and forever discharge us, our subsidiaries and affiliates,
all predecessors and successors for such entities, and all officers, directors,
employees, agents, shareholders, representatives and insurers of the
aforementioned (herein, collectively the “Released Parties”) from any and all
liability, damages or causes of action, claims, charges, judgments, or
obligations of whatever kind or character you have or may have against the
Released Parties, and you covenant that you shall not assist, participate or be
represented in, nor institute, submit or file, or permit to be instituted,
submitted or filed on the Released Parties, nor shall you voluntarily
participate or cooperate in the prosecution of, any lawsuit, charge, claim,
complaint or other proceeding against the Released Parties with any
administrative agency, court or other forum under any federal, state or local
laws or regulations, including, but not limited to, under Title VII of the Civil
Rights Act of 1964, as amended; Title VII of the Civil Rights Act of 1964;
claims under the Civil Rights Action of 1991; claims under the Age
Discrimination in Employment Act of 1967, as amended; claims under 42 USC §
1981, 1981a, 1983, 1985, or 1988; claims under the Family and Medical Leave Act
of 1993; claims under the Americans with Disabilities Act of 1990, as amended;
claims under the Fair Labor Standards Act of 1938 as amended; claims under the
Employee Retirement Income Security Act of 1974, as amended; the Worker
Adjustment and Retraining Notification Act; the Equal Pay Act of 1963; the
Consolidated Omnibus Budget Reconciliation Act of 1985; the applicable Workers’
Compensation statutes; and all amendments to each such Act as well as the
regulations issued; or any other federal, state, or local laws, rules or
regulations, including any insurance, human rights, civil rights, wage-hour,
pension, or labor laws, rules or regulations; public policy, contract or tort
laws, or any claim of retaliation under any law, or any claim arising under
common law, including, but not limited to, causes of action for wrongful
termination; discrimination on the basis of age, sex, race, or national origin
or any other basis; intentional or negligent infliction of emotional distress;
intentional or negligent misrepresentation; fraud; conspiracy to commit any act
mentioned herein; breach of the employment offer letter or of any other contract
(whether express or implied, oral or written); breach of the implied covenant of
good faith and fair dealing; interference with business advantage; interference
with prospective economic advantage; interference with contractual relationship;
defamation; failure to pay compensation of any kind, or to pay equal
compensation for equal work; or any other action whether cognizable in law or in
equity, based upon any conduct up to and including the date of this Separation
Agreement, and shall not, from any source or proceeding, seek or accept any
award or settlement therefrom.

 

(d)     You knowingly and voluntarily agree to waive any rights or claims
arising out of or relating to the federal Age Discrimination in Employment Act
(29 USC) Section 621 et seq.) (“ADEA”) and you represent and acknowledge that
you have been informed of the following: (i) you are waiving any and all rights
or claims that you may have arising under the ADEA; (ii) you understand that you
are not waiving any rights or claims that may arise after the date this
Separation Agreement is executed; (iii) you understand that in exchange for the
waiver and release of your rights under this Separation Agreement, you are
receiving consideration in addition to any consideration to which you are
already entitled; (iv) you understand that this Separation Agreement does not
bar you from bringing a claim under ADEA challenging the validity of the ADEA
waiver set forth herein; (v) you have been advised to seek legal counsel
regarding this waiver, to the extent you deem necessary or appropriate, and you
have had ample time to review and analyze this entire Separation Agreement, and
understands its final and binding effect; and (vi) you have seven (7) days to
revoke this Separation Agreement after signing and delivering it to us.

 

 

 
 2

--------------------------------------------------------------------------------

 

 

(e)     You agree not to seek any personal recovery (of money damages,
injunctive relief or otherwise) for the claims you are releasing in this
Separation Agreement, either through any complaint to any governmental agency or
otherwise. You agree never to start any lawsuit or arbitration asserting any of
the claims you are releasing in this Separation Agreement. You represent and
warrant that you have not initiated any complaint, charge, lawsuit or
arbitration involving any of the claims you are releasing in this Separation
Agreement. Should you apply for future employment with Employer, Employer has no
obligation to consider you for future employment.

 

(f)     You represent and warrant that you have all necessary authority to enter
into this Separation Agreement (including, if you are married, on behalf of your
marital community) and that you have not transferred any interest in any claims
to your spouse or to any third party.

 

(g)     Except as provided in Section 4 above, this Separation Agreement does
not affect your rights, if any, to receive pension plan benefits, medical plan
benefits, unemployment compensation benefits or workers’ compensation benefits.
This Separation Agreement also does not affect your rights, if any, under
agreements, bylaw provisions, insurance or otherwise, to be indemnified,
defended or held harmless in connection with claims that may be asserted against
you by third parties.

 

(h)     You understand that you are releasing potentially unknown claims, and
that you have limited knowledge with respect to some of the claims being
released. You acknowledge that there is a risk that, after signing this
Separation Agreement, you may learn information that might have affected your
decision to enter into this Separation Agreement. You assume this risk and all
other risks of any mistake in entering into this Separation Agreement. You agree
that this release is fairly and knowingly made.

 

(i)     You are giving up all rights and claims of any kind, known or unknown,
except for the rights specifically given to you in this Separation Agreement.

 

8.     Acceptance and Revocation Period and Effective Date. You shall have
twenty-one (21) days after the Delivery Date in which to review this Separation
Agreement and deliver the Separation Agreement signed by you to us by such date.
The signed agreement must be delivered to Lithia Motors, Inc. to the attention
of the Chief Executive Officer, at 360 E. Jackson Street, Medford, Oregon 97501.
You shall have a period of seven (7) days after the date upon which you deliver
the signed Separation Agreement to us in which to revoke your acceptance (the
“Revocation Period”). This Separation Agreement shall become effective upon
expiration of the Revocation Period, provided you have not delivered a written
notice of revocation to us before such expiration. In the event of any such
revocation of this Separation Agreement, the obligations contained in the
Separation Agreement shall be null and void and of no further force and effect,
and there shall be no obligation by us to pay the sums, or provide the benefits,
otherwise provided for in this Separation Agreement or the Change in Control
Agreement. For purposes of this Section, “delivery” of the Separation Agreement
will be deemed given as of (i) the day the Separation Agreement is delivered to
us in person, or by a nationally recognized express delivery service (such as
Federal Express, UPS or DHL) to the above address; (ii) the day the Separation
Agreement is delivered via facsimile to us; or (iii) the day the Separation
Agreement is deposited in the U.S. mail system, postage prepaid, certified or
registered, return receipt requested, and addressed as set forth above.

 

 

 
3 

--------------------------------------------------------------------------------

 

 

9.     Non-solicitation; Noncompetition.

 

(a)     You will comply with Sections 5(a)(i) of the Change in Control
Agreement, and Employer will have the right to enforce that provision under the
terms of Section 5(c) of the Change in Control Agreement.

 

(b)     You will comply with Sections 5(a)(ii) of the Change in Control
Agreement, and Employer will have the right to enforce that provision under the
terms of Section 5(c) of the Change in Control Agreement.

 

(c)     After the restrictive periods in Sections 5(a)(i) and 5(a)(ii) of the
Change in Control Agreement, you will not, apart from good faith competition,
interfere with our relationships with customers, employees, vendors, or others.

 

10.     No Disparagement. You may not disparage us, our officers or directors or
our operation as set forth in Section 5(a)(iii) of the Change in Control
Agreement.

 

11.     Nondisclosure Agreement. You will comply with the covenant regarding
confidential information as set forth in Section 5(b)(i) of the Change in
Control Agreement.

 

12.     Employer Materials. You represent and warrant that you have, or no later
than the Separation Date will have, returned all keys, credit cards, documents
and other materials that belong to us, in accordance with Section 5(b)(iii) of
the Change in Control Agreement.

 

13.     Cooperation Regarding Other Claims. If any claim is asserted by or
against us as to which you have relevant knowledge, you will reasonably
cooperate with us in the prosecution or defense of that claim, including by
providing truthful information and testimony as reasonably requested by us.

 

14.     No Admission of Liability. Neither this Separation Agreement nor the
payments made under this Separation Agreement are an admission of any liability
or wrongdoing by us.

 

15.     Independent Legal Counsel. You are advised and encouraged to consult
with an attorney before signing this Separation Agreement. You acknowledge that
you have had an adequate opportunity to do so.

 

16.     Governing Law. This Separation Agreement is governed by the laws of the
State of Oregon that apply to contracts executed and to be performed entirely
within the State of Oregon.

 

17.     Dispute Resolution.

 

(a)     Arbitration. In the event a dispute arises pursuant to this Separation
Agreement we both agree to resolve all disputes by submitting such dispute to
binding arbitration as set forth below. We confirm that by agreeing to this
alternate dispute resolution process, we both intend to give up our rights to
have any dispute decided in court by a judge or jury. Any and all disputes,
claims, or controversies between us arising out of or relating to this
Separation Agreement shall be submitted to final and binding arbitration before
JAMS, or its successor, at JAMS’ office in Medford, Oregon (or, if none, at
JAMS’ office in the United States which is closest to Medford, Oregon), pursuant
to the United States Arbitration Act, 9 U.S.C. Sec. 1, et seq. The dispute shall
be submitted to one Arbitrator, who shall have sole authority to determine
procedural questions, such as arbitrability, standing, and real party in
interest, as well as the merits of the claim.

 

 

 
 4

--------------------------------------------------------------------------------

 

 

Either of us may commence the arbitration process by filing a written demand for
arbitration with JAMS at the designated office and concurrently sending a copy
to the other party or parties. The arbitration will be conducted in accordance
with the provisions of JAMS’ Comprehensive Arbitration Rules and Procedures in
effect when the demand is filed. Each of us will cooperate with JAMS and each
other in selecting an arbitrator from JAMS’ panel of neutrals and in scheduling
the arbitration proceedings. The costs and fees of JAMS and of the arbitrator
shall be borne equally by us. The provisions of this paragraph are specifically
enforceable by any court with subject matter jurisdiction sitting in Jackson
County, Oregon.

 

(b)     Expenses/Attorneys’ Fees. The prevailing party shall be awarded all
costs and expenses of the proceeding, including but not limited to, attorneys’
fees, filing and service fees, witness fees and arbitrator’s fees. If
arbitration is commenced, the arbitrator will have full authority and complete
discretion to determine the “prevailing party” and the amount of costs and
expenses to be awarded.

 

18.     Saving Provision. If any part of this Separation Agreement is held to be
unenforceable, it shall not affect any other part. If any part of this
Separation Agreement is held to be unenforceable as written, it shall be
enforced to the maximum extent allowed by applicable law.

 

19.     Final and Complete Agreement. This Separation Agreement and the Change
in Control Agreement are the final and complete expression of all agreements
between us on all subjects covered herein and therein, and they supersede and
replace all prior discussions, representations, agreements, policies and
practices. You acknowledge you are not signing this Separation Agreement relying
on anything not set out herein.

 

Lithia Motors, Inc.

 

 

By: ____________________________________

 

Title:___________________________________

 

 

 

 

 

I, the undersigned, having been advised to consult with an attorney, hereby
agree to be bound by this Separation Agreement and confirm that I have read and
understood each part of it. I acknowledge that pursuant to Section 8, I have
twenty-one (21) days after delivery of this Separation Agreement within which to
review and consider this agreement, prior to signing and delivering to you.

 

 

                                                                                            

(Name)

 

                                                                                             

(Signature

 

                                                                                            

Date

 

 

 5